DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 03/30/2021.  Claims 1, 13, and 19 have been amended. Therefore, Claims 1-7, 9, 11, and 13-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Objections
1.	The Examiner respectfully withdraws the claim objections for claims 1 and 13.

Claim Rejections – 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-7, 9, 11, and 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
Under the 35 U.S.C. § 101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP 2106.04(II).  If the claim is directed toward 
3.	Regarding Step 1, Claims 1-7, 9, 11, and 13-18 are directed toward a computer-implemented method, i.e., an act or step, or a series of acts or steps. Claims 19-20 are directed toward a machine, i.e., a system consisting of parts, or of certain devices and combination of devices. Thus, these claims fall within one of the four statutory categories as required by step 1. 
4.	Regarding Step 2A [prong 1], the claims are directed toward the judicial exception of an abstract idea.  Independent Claims 13 and 19 reflect essentially the same abstract features as claim 1, thus, claims 13 & 19 are abstract for the same reasons as claim 1 as specified below.  
Regarding independent claims 1, 13, & 19, the italicized limitations emphasized below correspond to the abstract ideas of the claimed invention:
 “translating a voice search for an item to a text search wherein translating further includes receiving the voice search from a user”, “obtaining a current geolocation that initiated the voice search”, “submitting the text search with the current geolocation as a search to obtain search results” and “providing the search results for identifying an item location for the item within an enterprise location for an enterprise, wherein providing further includes sorting the results based on distances between the current geolocation to corresponding item locations for the item within the enterprise location with a closest corresponding item location to the current location listed first in the search results, wherein providing further includes providing the search results as voice search results and text-based search results, and wherein the search results comprising multiple item locations for the item within the enterprise location”, “wherein sorting further includes requesting voice clarification from the user to provide attributes of the item based on the multiple item locations for the item being associated with the item within the enterprise location and providing the closet corresponding item location for the item first in the search results based on the voice clarification”
The limitations above demonstrate, independent claims 1, 13 & 19 are directed toward the abstract idea of allowing a user to conduct a voice search and providing the user navigation guidance to an item located within an enterprise location, which encompasses commercial interactions, including marketing/sales activities and behaviors and managing personal behavior/relationships or interactions between people, which falls within the certain methods of organizing human activity grouping. See MPEP 2106.04(a)(2)
The Applicant’s Specification in at least [¶ 0034] emphasizes the commercial practice of how the location of a consumer (through determination of a geolocation of a consumer's device) and the specific item-level detail for an item within a store location can be processed an item level-detail and location database to provide the consumer dynamic and real-time guidance to a specific desired item within the store from the current location of the consumer. This is of import because most consumers struggle to find items within a store especially when the store carries a large number of items such as superstores and grocery stores.
”, “obtaining a current geolocation of the device that initiated the voice search”, “submitting the text search with the current geolocation as a search to obtain search results”, “providing the search results for identifying an item location for the item within an enterprise location for an enterprise, wherein providing further includes sorting the results based on distances between the current geolocation to corresponding item locations for the item within the enterprise location with a closest corresponding item location to the current location listed first in the search results, wherein providing further includes providing the search results as voice search results and text-based search results, and wherein the search results comprising multiple item locations for the item within the enterprise location”, “wherein sorting further includes requesting voice clarification from the user to provide attributes of the item based on the multiple item locations for the item being associated with the item within the enterprise location and providing the closet corresponding item location for the item first in the search results based on the voice clarification” pertain to allowing a user to perform a voice search requesting guidance to an item located within an enterprise location encompasses  (i) marketing or sales activities, or behaviors and (i) managing personal behavior/relationships or interactions between people including a series of steps a user follows to request and clarify guidance to the item located within the enterprise which is subject matter covered in certain methods of organizing human activity grouping. See 84 Fed. Reg. (4) at 52.   
5.	Regarding Step 2A [prong 2], independent claims 1, 13, & 19 include the following additional elements which do not amount to a practical application: 
“providing executable instructions to a hardware processor of a server from a non-transitory computer-readable storage medium causing the hardware processor to perform processing”, “an Application Programming Interface (API) and interfacing with a voice-to-text plugin service accessible from the server”, “a user-facing interface of a device”, “an item location database” – see claims 1 &13, “a location-based voice manager”, “an item-location interface” – see claim 19 and “causing the user-facing interface to present a map of the enterprise location with the closest corresponding item location pinned on a physical layout of the enterprise location within the map and further causing the user-facing interface to provide both voice and text navigation within the user-facing interface from the current geolocation of the device to the closest corresponding item location” merely recite the words apply it with the judicial exception, or merely include instructions to implement an abstract idea on a compute, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some 
6.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “providing executable instructions to a hardware processor of a server from a non-transitory computer-readable storage medium causing the hardware processor to perform processing”, “an Application Programming Interface (API) and interfacing with a voice-to-text plugin service accessible from the server”, “a user-facing interface of a device”, “an item location database” – see claims 1 &13, “a location-based voice manager”, “an item-location interface” – see claim 19, “causing the user-facing interface to present a map of the enterprise location with the closest corresponding item location pinned on a physical layout of the enterprise location within the map and further causing the user-facing interface to provide both voice and text navigation within the user-facing interface from the current geolocation of the device to the closest corresponding item location” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not eligible at Step 2B.
Dependent claims 2-7, 9, 14-18, and 20 merely add additional embellishments of the abstract idea of independent claims 1, 13, and 19 respectively, for example, further reciting “engaging in voice feedback clarification with the user” – claim 2, “overriding the current geolocation with a specific location that is identified from the text search” – claim 3, “providing the specific location as the current geolocation for the text search” – claim 4, “engaging in interactive search refinement with the user” – claim 7, “receiving a modified voice search” – claim 14, “adjusting the sort order based on a voice instruction” – claim 15 describe activities the user may perform to modify the search for the item.  These features only serve to further narrow how the abstract idea may be performed. Next, the limitations of “identifying a server having the item location database for processing the text search” – claim 5, “obtaining item attributes for the item” – claim 6 are selecting a particular data source or type of data to be manipulated as discussed in MPEP 2106.05 (g) adds insignificant extra solution activity to the abstract idea. Next, the limitations of “providing navigation instructions from the current geolocation to the closet corresponding item location” – claims 9 & 17, “providing the search results in sort order” – claim 11, “presenting the search results as an interactive map” – claim 16, “audibly communication the presented search results” – claim 18 require the use of software to tailor information and provide it to a user and are mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05 (f). Claim 20 describes the server and device in addition to the limitations reciting the judicial exception. As previously explained, these claimed additional elements merely recite the words “apply it” with the judicial exception and use a computer as a tool to perform an abstract idea. 

 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-7, 9, 11, 13, 14, and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettyjohn (2012/0232897) in view of Arrasvuori (2011/0119298) in further view of Crum (2013/0185150).

With respect to claims 1, 13, and 19, Pettyjohn discloses 
a computer-implemented method and system (Fig. 5: discloses using automatic speech recognition tools to search, locate, and create a real time voice prompt for a user or customer in response to a request for product location and other information), comprising:
providing executable instruction to a hardware processor of a server (¶ 0033: discloses logic instructions for performing the tasks involved in receiving a user’s request, locating product information, responding by sending the product information to the user, and other tasks performed by a speech and data server.) from a non-transitory computer-readable storage medium (¶ 0034: discloses a computer readable medium) causing the hardware processor to perform processing comprising:
translating a voice search for an item to a text search (¶ 0062: discloses the automatic speech recognition system performs data conversion converting voice to text data.); 
wherein translating further includes receiving the voice search from a user-facing interface of a device operated by a user (¶ 0062, 0064: discloses operation of the system can be implemented using a smart phone application or a mobile web interface For example, the user can open a smart phone application using voice or text to search for products.);

submitting the text search with the current location as a search in an item location database to obtain search results (¶ 0062: discloses sending the text data corresponding to the product query from the user and performs a data search to search the retail store inventory database.);
providing the search results to the device for identifying an item location for the item within an enterprise location for an enterprise (¶ 0049, 0062, 0064, 0069: discloses the system responds with an answer or result the user’s phone and offers to map the product on a store map.  The user has an option to map the product using mobile store and routing maps to route the user through the store which maps items and route lists for as many items are requested.),
wherein providing further includes sorting the results based on distances between the current location to corresponding item locations for the item within the enterprise location with a closest corresponding item location to the current location listed first in the search results (¶ 0049-0051, 0064: discloses the maps are dynamic and can route the user from item location to item location inside the venue and the method determines a most efficient shopping route using product location points on the mobile web map.),
wherein providing further includes providing the search results as voice search results and text-based search results (¶ 0020: discloses a server generates a real-time 
wherein the search results comprising multiple item locations for the item within the enterprise location (¶ 0021, 0024: discloses the voice search can generate mobile maps of the stores built into the phone app.  The maps can route the user through the store based upon multiple search items or items found in a recipe);
wherein sorting further includes requesting voice clarification from the user to provide attributes of the item based on the multiple item locations for the item being associated with the item within the enterprise location (¶ 0020, 0039, 0053: discloses the controller can be further configured to offer additional product information to the user according to the product request and send the user a voice response prompt for requesting the additional product information.  The user can search by product name, product description, brand name, product category, and/or other suitable criteria.) and 
providing the closest corresponding item location for the item first in the search results based on the voice clarification (¶ 0020,0024, 0055: discloses the user request multiple products and the system can route the user through the store in the most efficient manner from one product to the next.  The server generates a real-time voice response to provide the user with the location of the product within the store. The mapping function can be used to map items from a single recipe to help the user find all the items needed for the recipe in the store.) and
causing the user-facing interface to present a map of the enterprise location with the closest corresponding item location pinned on a physical layout of the enterprise location within the map (¶ 0049-0051, 0064: discloses the map includes directions to a 
Pettyjohn does not explicitly disclose the limitations of using an Application Programming Interface (API) and interfacing with a voice-to-text plugin service accessible from the server.
However, Arrasvuori is pertinent in art to Pettyjohn and is related to providing an information search service. (¶ 0006)
an Application Programming Interface (API) (¶ 0053, 0148: discloses an API) and interfacing with a voice-to-text plugin service accessible from the server (¶ 0053, 0148: discloses the search service server may call a speech-to-text service to interpret the meaning of the voice recording.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Pettyjohn, to include using an Application Programming Interface (API) and interfacing with a voice-to-text plugin service accessible from the server, as disclosed by Arrasvuori to achieve the claimed 
The combination of Pettyjohn and Arrasvuori does not explicitly disclose the following limitation.
However, Crum which is pertinent art to the combination of Pettyjohn and Arrasvuori is related to enabling a shopper to utilize a mobile electronic device to enhance the shopping experience. (abstract)
obtaining a current geolocation of the device that initiated the voice search (¶ 0116, 0157: discloses geolocation data includes electronic data supplied by the mobile electronic device that indicates the location such as GPS data.  An electronic visual map of the store may include interactive links, utilize GPS or other location technology to customize the map for the particular shopper and indicate the location of the one or more items from an electronic shopping list.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the methods of Pettyjohn and Arrasvuori, to include a current geolocation of the device that initiated the voice search, as disclosed by Crum to achieve the claimed invention.  As disclosed by Crum, the motivation for the combination would have been to verify the shopper is actually at the store and to customize the map for the particular shopper. (¶ 0116, 0157)  

With respect to claim 2, the combination of Pettyjohn, Arrasvuori, and Crum discloses the method of claim 1, 


With respect to claim 3, the combination of Pettyjohn, Arrasvuori, and Crum discloses the method of claim 1, 
wherein obtaining further includes overriding the current location with a specific location that is identified from the text search. (¶ 0053, 0061: Pettyjohn discloses once the user receives the requested information the system can request whether the user would like to locate another product or more information.)

With respect to claim 4, the combination of Pettyjohn, Arrasvuori, and Crum discloses the method of claim 3, 
wherein submitting further includes providing the specific location as the current location for the text search submitted to the item location database. (¶ 0062: Pettyjohn discloses sending the text data corresponding to the product query which includes city, state, and store location from the user and performs a data search to search the retail store inventory database.)

With respect to claim 5, the combination of Pettyjohn, Arrasvuori, and Crum discloses the method of claim 1, 


With respect to claim 6, the combination of Pettyjohn, Arrasvuori, and Crum discloses the method of claim 1,
wherein submitting further includes obtaining item attributes for the item along with the item location with the search results. (¶ 0020: Pettyjohn discloses the user can search by product name, product description, brand name, product category, and/or other suitable criteria.)

With respect to claim 7, the combination of Pettyjohn, Arrasvuori, and Crum discloses the method of claim 6, 
wherein providing further includes engaging in interactive search refinement with a user that provided the voice search through the item attributes. (¶ 0020, 0061: Pettyjohn discloses the system uses speech to text technology and connects a user to the system to receive product location information within a particular site such as a grocery store or hardware store.  A server generates real-time voice and/or text response to provide the user with the location of the product in the store.  Once the user and/or customer receive the requested information, the system can request whether the user/or customer would like to locate another product or more information.)

With respect to claims 9 and 17, the combination of Pettyjohn, Arrasvuori, and Crum discloses the method, 
wherein causing further includes providing navigation instructions to the device from the current location to the closet corresponding item location. (¶ 0021, 0024, 0043, 0049-0051, 0054: Pettyjohn discloses the maps route the user through the store based upon multiple search items or items found in a recipe.  The map includes visual directions to a product location from a stationary point from within the store.)

With respect to claim 11, the combination of Pettyjohn, Arrasvuori, and Crum discloses the method of claim 1, 
wherein providing further includes providing the search results in a sort order based on a preference or profile for the user that provided the voice search. (¶ 0062, 0064, 0068: Pettyjohn discloses the results are ranked by relevance wherein the product request is match against the product database and results are displayed to the user.)

With respect to claim 14, the combination of Pettyjohn, Arrasvuori, and Crum discloses the method of claim 13 further comprising, receiving a modified voice search in response to presenting the search results and processing the modified voice search with the server. (¶ 0053, 0061: Pettyjohn discloses the user can be sent a voice prompt requesting additional product information.)

With respect to claim 16, the combination of Pettyjohn, Arrasvuori, and Crum discloses the method, 
wherein presenting further includes presenting search results as an interactive map on the display with the current location and the item location pinned on the interactive map. (¶ 0021, 0024, 0043, 0049-0051: Pettyjohn discloses based upon a product search, a map of the site can be shown on a display screen for the user’s communication device to provide a visual representation of the location of the product at the site.  The maps are dynamic and can route the user from product location to product location inside a venue)

With respect to claim 18, the combination of Pettyjohn, Arrasvuori, and Crum discloses the method of claim 13, 
wherein presenting further includes audibly communicating the presented search results through a speaker of the device as voice results. (¶ 0033, 0062: Pettyjohn discloses sending to the user a created voice response based upon the user’s requested match.)

With respect to claim 20, the combination of Pettyjohn, Arrasvuori, and Crum discloses the system of claim 19, 
wherein the server is part of a cloud processing environment having at least one additional server (¶ 0020, 0064: Pettyjohn discloses a bank of servers.), and wherein the device is one of: a wearable processing device, a tablet, a phone, a laptop, and a 

11.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettyjohn (2012/0232897) in view of Arrasvuori (2011/0119298) in view of Crum (2013/0185150) in further view of Felt (2018/0307761).

With respect to claim 15, the combination of Pettyjohn, Arrasvuori, and Crum does not explicitly disclose the method of claim 13 further comprising, 
However, Felt which is pertinent in art to Pettyjohn is related to a results processing system which processes results for a voice request. (¶ 0028)
adjusting the sort order presented with the search results based on a voice instruction to modify the sort order. (¶ 0078: discloses a “reorder” command that lists the results in a user defined order based on a subsequent verbal input.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Pettyjohn, Arrasvuori, and Crum to include adjusting the sort order presented with the search results based on a voice instruction to modify the sort order, as disclosed by Felt to achieve the claimed invention.  As disclosed by Felt, the motivation for the combination would have been to provide the ability for reordering results verbally. (¶ 0078)

Response to Arguments
12.	Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.

With Respect to Rejections Under 35 USC 101
Applicant argues “Specifically, the claims recite a technique for providing voice-based and computer-based fine-grain item location and navigation guidance to a user and operator of a mobile device. The claims recite a particular implementation that is restricted to voice-based searches that return search results for multiple item locations of the item within a single enterprise location. The amended claims are further amended to recite voice clarification from the user for purposes of sorting the search results associated with multiple item locations based on item attributes provided after the search by the user to sort a closest one of the item locations for the item corresponding to the item attributes. There is no concern that the claims are attempting to monopolize the alleged abstract idea.”  The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and asserts the specificity of the presently recited techniques is insufficient to establish patent eligibility.  The claimed method uses voice-based search results associated with multiple item locations based on item attributes provided after the search by the user to sort a closest one of the item locations for the item corresponding to the item attributes does not integrate the recited exception into a practical application.  This is not a technical solution to a technical problem.  Similarly, any questions on monopolization or preemption in the instant case 

Applicant further argues “Furthermore, the claims recite improved fine-grain and item specific searching and navigation features or capabilities of a server and the Office has indicated that an improvement in a technology can be associated with new and novel features or capabilities of a device. Still further the claims recite interaction between the server and a mobile device that are implemented and executed on a processor of the server, such that the claims are incapable of being performed by human activity. 
As such, Applicant asserts that the claims are non-abstract and not subject to the judicially created Abstract idea analysis or in the alternative at least represent a practical application.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts MPEP 2106.05(a) discusses a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. As discussed in MPEP 2106.04(a)(2), certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the certain methods of organizing human activity grouping.  Therefore, the specific voice searching navigation features or capabilities does not remove the claims from the realm of ineligible subject matter nor does the recited server and mobile device preclude the claims from falling within the certain methods of organizing human activity grouping. For these reasons, the rejections under 101 are being maintained. 

With Respect to Rejections Under 35 USC 103
Applicant further argues “The Examiner has added Crum to the previously recited combination for purposes of teaching the previous-entered amendments directed to item search location identification and item search navigation guidance based on an item that comprises multiple item locations within a single enterprise location. 
Crum teaches finding items within multiple stores (multiple locations) and/or finding 
multiple items on a shopping list within a single retail store (see Abstract of Crum). Crum does not address anywhere in its teachings which Applicant has been able to locate how an item being searched for is addressed with the user when the item itself comprises multiple different locations within the retail store. In fact, none of the cited references address this issue. Furthermore, shoppers understand the frustrations associated with item locations when the store comprises the item or different types of the items in multiple locations within a single store. This situation is in fact common and not uncommon; and yet, none of the recited references address this issue, which is addressed in the amended claims. Still further, the references fail to provide any teachings associated with obtaining a voice-based clarification from a user for item attributes when the item being searched for is identified in multiple locations within the enterprise store where the shopper is at. This distinction with the references is also now recited in the amended independent claims.”  The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Pettyjohn teaches in at least ¶ 0021, 0024, a voice search can generate mobile maps of the stores built into the phone app.  The maps can route the user through the store based upon multiple search items or items found in a recipe. In at least ¶ 0020, 0024, 0039, 0053, 0055, teaches the user request multiple products and the system can route the user through the store in the most efficient manner from one product to the next.  The server generates a real-time voice response to provide the user with the location of the product within the store. The user can search by product name, product description, brand name, product category, and/or other suitable criteria  Additionally, the controller can be further configured to offer additional product information to the user according to the product request and send the user a voice response prompt for requesting the additional product information.
	As best understood from the citations in the Pettyjohn reference, the cited prior art teaches locating an item being searched for by the user when the item itself comprises multiple different locations within the retail store. For example, the server generates a real-time voice response to provide the user with the location of the product within the store and routing the user based on multiple search items or items found in a recipe.  Further, the cited prior art teaches a voice response prompt for requesting additional product information and the user can search by brand name which serves as a voice clarification request and which then the system can route the user through the store in the most efficient manner from one product to the next. The Crum reference is analogous art (abstract: relating to enabling a shopper to utilize a mobile electronic device to enhance the shopping experience) to the claimed invention and was relied .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629